DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  the preamble should have consistent wording for all apparatus claims. Claim 1 recites “A wearable and inflatable coveralls comprising”. Claims 2-12 should be revised such that their preambles are consistent with that of claim 1. Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 recites the devices…can be automatically triggered by a smart mobile phone or a smart watch…”. The spec doesn’t disclose a smart mobile phone. Claim 11 recites the inner shell of the inflatable coveralls can be made of air-impermeable material such as thin plastic or balloons connected by flexible air pipes. Claim 13 recites the method of using an inflatable coveralls and there is no disclosure of removing inflatable devices from the coveralls for washing or for dry cleaning and taking out the coveralls or deflating the coveralls and wearing the coveralls back, after the person has got up after the fall. 
The use of the term velcros, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more air chambers of the inflatable coveralls must be shown or the feature(s) canceled from the claim(s).  Figures 1 and 2 show the coveralls; however, the one or more air chambers are not shown. Also, the limitations of claim 11 are not shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1-13 are indefinite due to their scope and content. Reasons for indefiniteness are outlined as follows: 
Claim 1 recites “velcros as fasteners, instead of buttons or zippers”.  It is noted that the claim doesn’t recite buttons or zippers as part of the invention and if applicant is intending to recite a negative limitation the claim language should be revised to recite “hook and loop fasteners, and does not include buttons or zippers.”
Claim 1 lacks antecedent for “the inflation mechanism”,
Claims 1 and 12 contain the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop and, accordingly, the identification/description is indefinite.
Claims 2-7 and 9-12 recite “can be” and text following “can be” and it’s not clear if the text following “can be” is intended to be part of the claimed invention or is optional.  As an example, claim 2 recites “The devices to inflate the coveralls according to claim 1 can be light weight battery-powered air 
Claim 3 recites “light weight canisters” and the scope of “light weight” is indefinite in that the specification doesn’t provide a standard for ascertaining the metes and bounds of “light weight”. 
Claim 4 is indefinite and unclear due to the recitation “similar to the systems used for inflating airbags in automobiles, to inflate the coveralls to a chair.”  There is no antecedent for “the systems” and the structures of the “systems” are unknown and not clearly set forth.  
Claim 7 recites “The inflatable coveralls arms according to claim 1”. However, there is no antecedent for “the inflatable coveralls arms”.  Also, it’s not clear how the arms structurally relate to the coveralls in that the coveralls are not set forth as having “arms” or sleeves. Claim 8 recites “The outer shell of inflatable coveralls according to claim 1” and there is no antecedent for “the outer shell”. Claim 11 recites “The inner shell of inflatable coveralls according to claim 1” and there is no antecedent for “the inner shell”.  
Further regarding claim 11, it appears from the specification that the inner shell is referring to the air chamber structure; however, claim 11 recites the inner shell as an additional structure to the one or more air chambers of claim 1. Claim 11 will be interpreted as further defining the air-impermeable material of claim 1. 
Also for claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations “thin plastic or balloons” following the phrase “such as” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites “Velcro” and this limitation should be replaced by the generic “hook and loop”. 

Claim 13 recites “velcros”. As noted previously, a trademark may not be used as a claim limitation, and the generic terminology “hook and loop” should be used.  Also for claim 13, it’s not clear what “taking out the coveralls” means. Is this a typographical error and should recite “taking off the coveralls”? The claim will be interpreted as such. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3, 5, and 7 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (U.S. 2015/0173433) in view of Lopez Yunez et al. (LY, 2016/0183607). Mazzarolo discloses the invention substantially as claimed. Mazzarolo teaches a wearable and inflatable coveralls (par.122 discloses the garment may be a one-piece or two-piece suit) comprising one or more air chambers 20 built of light-weight flexible air impermeable material (formed by inflatable polyamide bag 22), devices 24 to inflate the coveralls and a switch 28 for manually triggering the inflation mechanism.  It is noted that Mazzarolo doesn’t disclose the devices 24 “to inflate the coveralls into a chair to enable the wearer to get up from the chair”. However, when one or more air chambers 20 are inflated, the chambers expand such that if a wearer is sitting in a chair, their body will be moved in a direction away from the chair (par.48 discloses the structure of the lining/inflatable bag takes place towards the outside of the air chambers 20 so as to not constrict the user’s body).  Furthermore, paragraph 50 discloses the inflatable lining/bag is arranged so as to cover the chest, ribs, shoulders, and back of the wearer.  It is noted that air chambers 20 are considered as a chair support in that the claims don’t provide further details of the orientation or structure of the one or more air chambers to recite a specific structure of the chair and the recitation of a chair is interpreted as a supporting structure that interfaces with the garment.  Since the air chambers are located at least partially on a back side of a wearer’s body, expansion of the air chambers/bag is expected to move or elevate the wearer’s body away from a surface of a chair to enable the wearer to get up from the chair without the assistance of another person and to help raise persons who have fallen and who struggle to get up on their own.  The devices can be light weight canisters of compressed air (par.38) to inflate the coveralls to a chair.  The devices to inflate the coveralls can be automatically triggered by a smart mobile phone or a smart watch, through sensors 30,30A, which can detect a fall of a person. The sensors are In re Harza, 274F.2d 669, 104USPQ 378 (CCPA 160), established “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Since the specification is silent to any additional benefit of multiple pads arranged as claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize multiples of the pad/protective element to provide an expected result of protection for the hip area of a wearer. However, Mazzarolo doesn’t teach velcros as fasteners, instead of buttons or zippers. LY teaches a protective clothing with a front fastener 22 in the form of hook and loop/velcro, and hook and loop is well-known in the apparel art as an easily manipulated fastener for opening and closing a clothing opening. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the zip fasteners 23 with hook and loop fasteners as taught by LY in that simple substitution of one known fastener is expected to result in a front opening that may be easily closed or opened with one hand. 
Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Atanasio (U.S. 2001/0049840). Mazzarolo discloses the invention as claimed and discussed above. However, Mazzarolo doesn’t teach the devices to inflate the coveralls can be light weight battery powered air pumps to . 
Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Yuan (U.S. 2018/0295903). Mazzarolo discloses the invention as claimed and discussed above. However, Mazzarolo doesn’t teach the devices to inflate the coveralls can be gas-generating systems through high-speed chemical reaction, similar to the systems used for inflating air bags in automobiles, to inflate the coveralls to a chair. Yuan teaches a wearable pad with housing 1, air bag 5, and a gas-generating system with generator 4 as disclosed in paragraph 52, for inflating the air bag. Under KSR rationale, the simple substitution of one known element for another to obtain predictable results or the same end function, inflation of an air bag, supports a conclusion of obviousness. Therefore, it would have been obvious to substitute the device of Mazzarolo with the gas-generating systems as taught by Yuan, in that a gas-generating system is an alternative device for instantly inflating a wearable air bag for protective purposes. 
Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Pozzer (U.S. 6,088,841). . 
Claims 8-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Elin (U.S. 5,072,456). Mazzarolo discloses the invention substantially as claimed. However, Mazzarolo doesn’t teach the outer shell of inflatable coveralls is made of breathable material like cotton and has an outer-most sheath, can be made of water-proof material for outdoor use during rains, and has an outer-most sheath, can be made of material for outdoor use during winter for keeping the body warm.  Elin teaches a wearable garment 10 formed from polyester cotton blend which is known as a waterproof or water repellant material frequently used for outerwear garments and is disclosed as a cold weather coat.  Column 8, lines 6+ disclose the garment may be provided as a one piece jump suit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the outer shell of waterproof cotton material such as polyester cotton blend and made of material for outdoor use during winter in that Elin teaches this material is commonly used for outerwear garments and this material is expected to provide protection from wet and/or winter weather conditions. 
Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Singhal (U.S. 2011/0154561). Mazzarolo discloses the invention substantially as claimed. However, Mazzarolo doesn’t teach the inner . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo in view of LY as applied to claim 1 above, and further in view of Cox (U.S. 2018/0345050). Mazzarolo discloses the invention substantially as claimed. However, Mazzarolo doesn’t teach the inflatable coveralls can use magnets as fasteners instead of Velcro. Cox teaches in par.69 that a garment that may incorporate various closure mechanisms including magnetic fasteners, hook and loop fasteners, zippers, and button fasteners. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mazzarolo’s fasteners to form as magnets in that Cox teaches various fasteners as equivalent in the art for use as closures in garments. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brockman et al. (U.S. 2006/0150321) in view of Kuiper (WO 02/45656).  Brockman discloses the invention substantially as claimed. Brockman teaches a method for using an inflatable garment (pants 20) comprises putting on inflatable pants as a daily wear by a person (Fig.7 shows the pants as having been put on a wearer), attaching inflatable devices 1 (bladder may be formed by a plurality of discrete chambers/devices 10 or by a number of smaller bladders that are attached so as to appear and function as one larger bladder, par.20) to the pants (disclosed as attached to the pants by holding within a pocket as in par.21), and . 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).


	A copy of the MPEP is available for electronic viewing at the uspto.gov link: http://www.uspto.gov/web/offices/pac/mpep/index.html

Since PTO employees cannot provide legal advice on an application, applicant is advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application.  Applicant is also invited to contact the examiner at the phone number provided herein to set up a mutually https://www.uspto.gov/patent/air-form
Please be advised of the following assistance available from the Office to help pro se applicants:
Pro-Se Assistance Program provides answers to patent-related questions and assistance in filing applications to applicants who file patent applications without the assistance of a registered patent attorney or agent. Call (1-866-767-3848) or Email: innovationdevelopment@uspto.gov
Patent Pro Bono program is a nationwide network of independently operated regional programs that match volunteer patent professionals with financially under-resourced inventors and small business for the purpose of securing patent protection.  Further details are available via Email: probono@uspto.gov
Inventor Assistance Center (1-800-PTO-9199) provides patent assistance and information to the public by answering general questions and providing assistance with forms and details of filing a patent application.

	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732